Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 25, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  133819(69)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  MICHIGAN FEDERATION OF TEACHERS
  and SCHOOL RELATED PERSONNEL, AFT,
  AFL-CIO,
            Plaintiff-Appellee,
                                                                     SC: 133819
  v                                                                  COA: 258666
                                                                     Washtenaw CC: 04-000314-CZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  _______________________________________

         On order of the Chief Justice, the motion by the Michigan Press Association for
  leave to file a brief amicus curiae is considered and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 25, 2008                   _________________________________________
                                                                                Clerk